         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 1 of 57


                                                                            1



                                       MOTION               0     3:   07




CASE OF 6TH JANUARY 2021 ELECTION CERTIFICATION
RESIDENT IN STATE OF TEXAS LITIGANT




CASE STYLE                                       1:21CV0504 4IV
                                           Civil No.




PLAINTIFF CHIOMA OKORO ON BEHALF OF US SOCIETY

VS

DEFENDANT #1 NANCY PATRICIA PELOSI ON BEHALF OF US CONGRESS

DEFENDANT #2 MICHAEL RICHARD PENCE ON BEHALF OF ELECTORAL COLLEGE

FIRST AMMENDMENT


STATE OF TEXAS LITIGANT CHIOMA OKORO OF TEXAS
POLITICAL VOLT (WORLDWIDE POLITICAL SOCIETY) US POLITICAL
HARMONY

FILEDOF SUIT: US DISTRICT COURT WESTERN DISTRICT OF TEXAS US.
ATTENTION District Clerk's Office




501 West Fifth Street, Suite 1100



Austin, Texas 78701.



(MATTER OF CHIOMA OKORO MEMBER US SOCIETY GRIEVANCE AGAINST

CERTIFICATION OF ELECTION      2020)
        Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 2 of 57




NOTICE OF HEARING IS HEREBY NOTARIZED AND CERTIFICATE OF SERVICE ISSUED VIA

THE COURT.




NOTICE IS HEREBY GIVEN   that the Motion for Summary Judgment shall come on for

hearing before the Honorable (ASSIGNED JUDGE)

SPECIAL REQUEST:THERE WILL BE A WILLINGNESS OF JUDGE TO EXCUSE HEARING IN

ABSENTIA OR IN PERSON AND USE ANOTHER METHOD OF COMMUNICATION THROUGH

MEETING ONLINE AS DISTANCE AND FINANCIAL SITUATION MAY NOT ALLOW

PLAINTIFF TRAVEL TO DIFFERENT LOCATION FOR THIS HEARING OUTSIDE OF THE

STATE CAPITAL AUSTIN TEXAS

PLEASE INCLUDE DAY, DATE AND TIME OF HEARING. SAME SHALL BE PROVIDED TO

BOTH PLAINTIFF AND DEFENDANTS AND THEIR LEGAL COUNSEL IF NECESSARY.

PLAINTIFF WILL CONTINUE AS PRO-SE FOR REASON FINANCIAL CONSTRAINT




ARGUMENT#1


MOTION TO CONVICT (RE: 6TH JANUARY ELECTION 2020 CERTIFICATION)

THE US SOCIETY DISPLAYED OBJECTION TO THIS DELIBERATE ACTION TO DEFRAUD

THE RIGHTS OF THE PEOPLE AND SAME WAS MISCONSTRUED INTENTIONALLY AS

UNRULY BY THE US CONGRESS RATHER THAN EXERCISE OF PUBLIC RIGHT LEADING TO
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 3 of 57


                                                                                                 3



HARSHNESS, DISRUPTION, PUBLIC EXCITEMENT AND CERTIFICATION OF ELECTION

COUNT INAPPROPRIATELY. THE DEFENDANTS AS MANAGERS OF CONGRESS DEVOTION

ON THE 6TH OF JANUARY DELIBERATELY IGNORED CONSTITUTION OF RIGHTS OF THE

SOCIETY OF UNITED STATE OF AMERICA "A civil        right is an enforceable right or privilege,

which if interfered with by another gives rise to an action for injury." I CHIOMA OKORO

HEREBY REPRESENT THE INTEREST OF UNITED STATES SOCIETY AND MYSELF AGAINST

NANCY POLESI DEFENDANT        #1 AND MICHAEL RICHARD PENCE DEFENDANT #2 WHO

BOTH THEREBY DID ABRIDGING MULTIPLE CONSTITUTIONAL RIGHTS AS FOUND IN THE

CONDUCT OF CONGRESS UNDER THE CONTROL OF THESE DEFENDANTS




CONSCOUS DISCRIMINATION AGAINST CANDIDATE DONALD JOHN TRUMP TO FAVOR JOE

BIDEN WAS THEREFORE ABRIDGED THE "14TH AMENDMENT THAT STATES THAT ALL

PARTICIPANTS IN THE SAME CIRCUMSTANCES SHOULD BE TREATED THE SAME IN THAT

SAME SITUATION WITH FAIR UNBIAS DISPOSITION" WHICH THE CONGRESS UNDER

MANAGEMENT OF THE THE DEFENDANTS BASICALLY LACKED THAT GENUINITY

("occurs when the civil rights of an individual are denied or interfered with because of the

individual's membership in a particular group or class.") THE ELECTION WAS

FRAUDULENTLY EXPOSED AND THE NEED FOR INVESTIGATION WAS TO THE BEST

INTEREST OF US SOCIETY TO ASCERTAIN THE FACTS AND CONCLUSION OF FACTS BASED

ON CONGRESSIONAL MANDATED ROLE TO THE PEOPLE BUT WAS DISCREDITED

AGAINST THE US CONSTITUTION THAT DEPICTS THAT THE MAJORITY SHALL CARRY

THE VOTE UNTAMPERED BY FRAUDULENT ACTIVITIES WHICH WAS COMPLAINED

ABOUT BEFORE, DURING AND AFTER THE CERTIFICATION BY MULTIPLE
        Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 4 of 57


                                                                            4


INDIVIDUALS WHO TRIED TO USE THE SERVICES OF THE UNITED STATE COURT AS

WELL, SUBJECT TO QUESTION OF DISCRETION BY DELEGATION OF CONGRESS TO

CORRECT THESE ERRORS AS THE NATIONAL FORUM FOR SUCH MISUNDERSTANDING

CONGRESS USED LACK OF LEGAL CONTRIBUTION AND BASED THEIR REASON OF LOGIC

ON THE PEOPLE OF US WHO OWNS THE GOVERNMENT TO UNDERMINE THEIR

CONSTITUTIONAL ROLE BY DENYING AMERICANS HUGE CONSTITUTIONAL RIGHT WITH

DAMAGING CONSEQUENCES TO THE NATION SINCE THE 6TH OF JANUARY      2021 ON

THE 6TH OF JANUARY 2021 THE MEMBERS OF CONGRESS SAW AND FOUND

PROTESTERS IN LARGE NUMBER VISIBLE TO THEIR MEETING ZONE AT THE US STATE

CAPITAL THAT IS REGARDED AS THE PEOPLE'S OFFICIAL LOCATION WITHOUT ANY

PRIOR CAUTION OR RECOMMENDED SUFFICIENT DISTANCE AND OTHER BASIC

ADEQUATE SECURITY MEASURES AS POLICE ALLOWED SOME MEMBERS OF THE

SOCIETY PERMISSION TO ENTER AND CLAIM OTHERS ARE DANGEROUS WITHOUT ANY

REASON FOR THOSE CLAIMS AND HAS THE DISCRETION TO ADJOURN THE FOCUS OF

THE MEETING TO ADDRESS CONSTITUTIONAL RIGHTS AS SUBJECT TO THE US

CONSTITUTION CONCERNING 1ST AMENDMENT, 2ND AMENDMENT, CIVIL RIGHT ON

GATHERING, PROTEST, PRESS INSTEAD THE CONGRESS UNDER THE MANAGEMENT OF

THE DEFENDANTS EXCITED THE PUBLIC WITH UNIMAGINABLE ACT TO PERPETUATE

HATE, PARTY FAVORITISM AS OPPOSED TO VOTING AND ELECTION LAWS AND IGNORED

INSURRECTION REQUEST FOR THE US MILLITARY DEFENSE   I   SUGGESTED EARLIER

BEFORE THAT DAY NEITHER DID CONGRESS RESPECT THE SITTING PRESIDENT WHO

INVITED THAT VERY ACCOMODATION TO MANTAIN PUBLIC PEACE AS THAT IS THE LAW

AND REMEDY IN TIME OF NATIONAL UNCERTINITY ENOWED ON THE COMMANDER IN
        Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 5 of 57




CHIEF OF THE UNITED STATES THIS WAS TO GAIN INSIGHT AND AVOID PUBLIC

EXCITEMENT WHICH IS HONORABLE LAW AS VISIBLE TESTIMONY AND FRAUDULENT

DISPOSITION WAS EMINENT IN 2020 ELECTION AND WOULD NOT COST MORE TO THE

PUBLIC AND SOCIETY IF VENUE WAS MOVED FROM MULTIPLE PROTESTORS,

CONVENING BY ALTERNATIVE METHOD LIKE ONLINE, VIDEO CHAT MEETING, PHONE

CHAT OR EVEN RESCHEDULING OF MEETING TO MAINTAIN PUBLIC PEACE THAT WAS

VERY AFFORDABLE RATHER ON THE 6TH OF JANUARY 2021 BY LAW. THE DEFENDANTS

OUT OF HATE RATHER THAN PROVABLE FACTS COMMENCED PUBLIC EXCITEMENT AND

OPPRESSION FOLLOWING ACT OF THE CONGRESS IN ERROR WHO JUSTIFIED THEIR

ATROCITY BLAMING THE HONORABLE PUBLIC TAMPERING WITH THEIR EMOTION AND

ERROR WAS USED AS COMPENSATION TO CONGRESS MEN AND WOMEN TO HUMILIATE

OR OVERPOWER BOTH THE INJURED CANDIDATE DONALD TRUMP A CITIZEN OF US AS

MUCH AS JOE BIDEN AND THE SOCIETY AS A PUNISHMENT MANUFACTURED LAWLESSLY

BY THESE MANAGING DEFENDANTS ON THAT DAY PROVING THE CORRECT RIGHTS AND

ACTION WITH WRONG PUNISHMENT WAS ALL THE CONGRESS OFFERED INSTEAD OF

APPLICATION OF US LAW THEY THEMSELVES MADE, ALL IN THE NAME OF

OVERPOWERING THE PEOPLE AND THE PEOPLE'S VOTING RIGHTS. THE CONGRESS WAS

CONSUMED WITH LACK OF DISCRETION AND HATE TO SWINDLE THE VOTE OF THE

PEOPLE WITHOUT INVESTIGATION OF ALLEGED FACTS OF INAPPROPRIATENESS AND

DISCREPANCIES AS FORETOLD NOT ON THE 6TH OF JANUARY BUT BEFORE THE SAID

DATE MEANING CONGRESS HAD INFORMATION TO THE ERROR MISMANAGED BY THE

DEFENDANTS TO CAUSE A SETBACK IN GOVERNMENT FOR PERSONAL HATEFUL

ANIMOSITY DEPRIVING BOTH THE CANDIDATE DONLAD TRUMP AN EQUAL
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 6 of 57




JUSTIFICATION ACCORDING TO THE LAWS OF THIS NATION AND THE VOTERS

INFLICTED WITH UNNECESSARY PUNISHMENT, EXPENSES AND HARMFUL ACTIVITIES

BASED ON ERROR OF JUDGEMENT AND DISCRIMIONATION IN A MANNER THAT POPOTS

FAVORITISM AND MISCONDUCT OF THE CONGRESS (deprivation of their civil rights.

Section 1981 of Title 42 (Equal Rights Under the Law) protects individuals from

discrimination Hence from 6th January 2021 many Americans right to convert 1st, 2nd, and

multiple amendments were hindered in unjust manner by congress causing infliction of

fear, pain, injury ,injustice and continued attack on so called Trump supporters who are

adult of us with no determined mental status according to insolence RAINED ABUSIVELY

BY MEMBERS OF CONGRESS AND THE DEFENDANTS IN THIS SUIT DECIETFULLY STAGED

THEIR ACTING OF FEAR TO CAUSE POLITICAL OPSITIONS AND STILL STAYED LONG

HOURS WITH DELICATE DAMAGED MINDS THAT BRUISED THEIR EMOTION EVEN WHEN

SOME WHO CLAIM THESE UNFAIR ALLEGATIONS WHERE NOT EVEN IN THE

PREMESIS ATTACK OF CONGRESS TO PEOPLE THEY SWORE TO REPRESENT IN

LEGISLATIVE DUTIES SHOULD AT THE DISCRETION OF THE COURT CALL FOR ORDER TO

RESIGN FOR THESE INDIVIDUALS AND SOCIETY GIVEN A MERIT TO DETERMINE AS

CONSTITUTENTS TO KEEP OR CHOSE OTHER REPRESNTATIVES WHO WHERE NOT

INVOLVED IN THIS ABUSE OF OFFICIAL CAPACITY ALLOWED BY THE COURT TO ENABLE

DIFFERENT STATES RECONSIDER THEIR LEGISLATIVE REPRESENTATION WITHOUT

HARM, THE ELECTORAL COLLEGE DID NOT MAKE A CHOICE FOR PROPER

INVESTIGATION TO ELECTION ALLEGATIONS, THE COURTS DISCOURAGED EFFORT OF

THE CANDIDATE WHOSE CONCERN WHERE DEPRIVE AS A CITIZEN, THE PUBLIC WAS

SUBJECTED TO UNCERTAINTY AND ATTACK AND THE DEMOCRACY SINCE 6TH JANUARY
          Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 7 of 57




2021 HAS BEEN UNDER FOREIGN SURGE POWERS TO CONTROL OUR GOVERNMENT AND

UNFIT PRESIDENT IMPOSED ON AMERICANS TO THE DAMAGES OF ECONOMIC AND

WELLBEING OF THE SOCIETY.DUE TO THE ACTION OF CONGRESS UNDER THE

MANAGEMENT OF THE DEFENDANTS. THE LIFE OF US VETRAN WAS TAKING IN THE

HANDS OF POLICE WHO WAS ARMED WHILE SHE WAS NOT IN THE MIST OF MILLIONS

OF PEOPLE PRESENT WHY DID SHE HAVE TO DIE AFTER SERVING THIS COUNTRY TO

PROTECT THE NATION IN FOREIGN COUNTRIES AND CAME HOME IN THE GOVERNMENT

MOST PRICED PREMISES THAT BELONG TO ALL AMERICANS NOT JUST CONGRESS

MEMBERS. SHE DIED OF HEART BREAKING HEROIC DETERMINATION TO DEFEND HER

NATION WITH HER LAST BLOOD IN THE US SOIL WITHIN THE PEOPLE'S HOUSE. A US

POLICE ON THE OTHER HAND SERVING HIS NATION ON THAT SAME FAITHFUL DAY

GAVE HIS ALL AS HE WAS BRUTALLY HIT ON THE HEAD BY AN ANGRY INDIVIDUAL DUE

TO ACTION OF THE DEFENDANTS AT POINT OF DUTY BECAUSE BOTH THE POLICE AND

THE MURDERER HAD TO FACE DECISION TO PROTECT THE NATION IN THEIR OWN

HANDS WHEREAS THE CONGRESS HAD MORE THAN ONE ALTERNATIVE MEASURE TO

AVOID AND PREVENT DEATH AFTER THEY ALL SAW THAT PEOPLE WHERE OUTSIDE

AND WERTE DEALING with congressional misuse and offenses this           particular instance of

justice vs. injustice deviating the justifiable rights to the people and their beloved

president. American adults are not insane and goes about scaring delicate congress

whereas the doctors, nurses, soldiers, police, teachers, construction workers and all

parents take risk every day and congress is housed in the people premises to mismanage a

preventable action because they assumed powers not theirs but people who owns the

government of the US. The footage of the activities were partially introduced to perpetuate
          Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 8 of 57




the misuse of the public as congress display her inefficient lack of CREDIBLE proficiency by

using only sections of footage to justif' their error and blame both candidate and voters

who have undergone losses and failed faith in the   US   congress. A woman was trampled

under feet in the process and later died and three others has medical emergency that did

not have anything to do with 1st amendment of US public BUT WERE SUBJECTED TO

UNNECESSARY STRESS THEY DID NOT HAVE BEFORE THE EXCITEMENT CREATED BY

ACTIONS OF THE CONGRESS WITHIN THE MANAGEMENT OF THESE TWO DEFENDANTS

BEING DISPLAYED BEFORE ON AND AFTER THE 6TH DAY OF JANUARY 2021 WHEN

CONGRESS MADE THIS ERROR THERE WHERE MULTIPLE DEMONSTRATION OF THE

SAME MAGNITUDE OR WORSE IN SEVERAL STATES WITHIN THIS COUNTRY ON THE

SAME DAY IN DIFFERENT STATES AND LOCAL GOVERNMENT WITHOUT CLAIMS OF THE

SAME INSTIGATED AND THIS CONTINUED AFTER THE ALLEGED DAY OF ERROR THIS IS

IN REGARDS TO GENUINE 1 ST AMENDMENT LAWS DURING WHICH SOME ADULTS

WENT OUT OF CONTROLLED BUT WHERE NOT HANDLED IN THE MANNER CONGRESS

CONSTRUED THIS PARTICULAR SCENARIO TO GRATIFY THEIR ERROR OF JUDGEMENT

CONCERNING US CONSTITUTION AND DEFINED THE ROLES EXPECTED OF CONGRESS ON

THAT DAY WITH BOTH DEFENDANTS MANAGING THESE COMMITMENTS . The deaths

where preventable if Nancy Pelosi and Michael Pence has stepped out of hate and

favoritism and use discretion to manage the situation by adjourning, calling off, or

rescheduling, securing with military from beginning, using the ideal barricade, meeting

online, or not excite the public by advocating an investigation towards election

discrepancies the law made provision for the error that was committed against US society

by the defendants who claim knowledge of law and makes the law they could not follow on
           Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 9 of 57




1/6/2 1   12 noon 5 pm INSTEAD THESE INDIVIDUALS WHO CLAIMED FEAR AND UNSAFE

ENVIRONMENT WHICH THE VIDEO FOOTAGES AROUND THE VESINITY DID NOT

INDICATE AS THE POLICE WHERE URSHERING PEOPLE INTO THE BUILDING AND STATE

TROOPER URSHERING MEMBERS OF ANTIFA WHO ARE NOT TRUMP SUPPORTERS

WHICH IS PEJURY COMMITED TO CATEGORIZE AMERICANS WHO ARE INNOCENT TO THE

LAW BLM, PETRIOTS, PROUD BOYZ, AND MULTIPLE RELIGIOUS LEADERS WHO WANTED

TO MANTAIN RIGHTOUSNESS BY DOING RIGHT ALL CALLED TRUMP SUPPORTERS AND

VIDEO SHEW FEWER RED CAPS AND MORE BLACK AND GOLD CUSUMES WITHIN THE

PHOTOS USED TO JUSTIFY PERJURY AS NO STATISTICAL DEMONSTRATION MACHED THE

OVERSTATEMENT OF HATE BEHAVOR OF CONGRESS GROUPING AMERICAN ADULTS

WHO VOTED THEM AS EVIL AQND DANGEROUS WHEN PRESIDENT WAS TRYING HIS

BEST TO CREAT PEACE 6 MONTHS BEFORE THE 6TH OF JANUARY AND NEVER STOPPED

ASKING FOR AMERICAN'S RIGHTS TO BE UPHELD BY CONGRESS, MEDIA AND JUDICIAL

BRANCH TO NO AVAIL AT THE TIME OF THIS FEAR FOOTAGE ON POLICE HOLDING

MINIATURE BARRICADE WITH UNIDENTIFIED INDIVIDUAL. AS A SCIENTIST WITH

KNOWLEDGE OF HUMAN MECHANICS AND ANATOMY I SAW UNNATURAL POSTURES

WHICH IS IF AN INDIVIDUAL PUSH OBJECT AWAY FROM THAT PERSON'S BODY THE

ARMS AND LEGS HAS PECULIARITY AND TENDENCIES THAT WERE LACKING IN THAT

EVIDENCE AND I TOOK FORENSIC INVESTIGATION IN CLASS AND VERY GOOD AT

INVESTIGATIONAL JUDGEMENT WITH ABUNDANT KNOWLEDGE OF BODY POSTURE AND

MECHANICS I AM AN ORTHOPEDIC PRACTITIONER SPECIALIST AS MY THIRD DEGREE IN

NURSING SCIENCES THE BODY SHEW THAT THE PICTURES WERE STAGED FOR THIS

PURPOSE TO PROVE USELESS POINT. THE EXCORT OF ANTIFA GROUP BY STATE
       Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 10 of 57


                                                                             10


TROOPER IN THE WASHINGTON DC WAS WRONG ALSO EXCLUDED AS CONGRESS

VICTIMIZE CITIZENS UNTRUTHFULLY INSTIGATING THAT THEY WHERE ALL TRUMP

SUPPORTERS WITHOUT IDENTIFYING THE ALLEGATION WITH FACTUAL EVIDIENCE AS

MIXED MULTIUDE OF AMERICAN ADULTS WHERE DEMONSTRATING CIVIC RIGHTS NO

PICTURE OF THE DEATH OF THE VETRAN NOR POLICE FOOTAGE BEFORE OR AFTER WAS

REVEALED TO THE PUBLIC IS NOT A VERY BIG CRIME TO SEE HOW THEY DIED AND

WHAT HAPPENED AS IT IS USED AGAINST MULTIPLE CIVIC DEMONSTRATORS WHO HAD

NO HAND IN THE ACTION BUT DEFENDANTS WHO CAUSED THESE HEART BREAKING

BAD JOB FINDS IT FUN TO USE THESE DEATHS AS DECIET TOOL TO GAIN PITTY WITH

WHAT TRENSPIRED BEFORE OR AFTER WHICH ARE THE MAIN DEATHS FOUND AS

MURDER THAT DAY AT THE ALLEGED TIME OF OCCURANCES OTHERS WHERE NATURAL

AND ACCEDENTAL DEATHS. THE SURROUNDING VIDEO IS NOT LACKING AT THIS SCENE

WHICH IS US NATIONAL CAPITAL WITH THE HIGHEST SURVEILLANCE AS I WILL

SUPPOSE. THE PRESIDENT WHO WAS WRONGED WAS NOT PRESENT AT TIME OF

OCCURRENCE IN PARTICULAR AND NO ADULT SHOULD BARE RESPONSIBILITY OF

ANOTHER UNTIL PROVEN IN COURT BOTH CIVIL AND CRIMINAL DISPENSATION IS AT

THE VEDICTION OF COURT INTERPRETATION OF APPLICABLE LAW NO ONE PERSON

COMMITS CRIME FOR ANOTHER. THE ARGUMENT IS THAT THE INCIDENT WAS KNOWN

AND SAW BY THE CONGRESS BEFORE THE ASSUMED FEAR WITH NO ADEQUATE LEGAL

MANAGEMENT INVOLVED BECAUSE IT WAS STAGED TO DISCREDIT PRESIDENT TRUMP

WHO DID EVERYTHING RIGHT TO THE SATISFACTION OF US SOCIETY AND ADVOCATED

AN INSURRECTION WHICH IS BINDING LAW TO HELP AVOID PUBLIC EXCITEMENT AND

OTHER CONSEQUENTIAL EFFECT OF CONGRESS UNDER MANAGEMENT OF THE
       Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 11 of 57


                                                                           11


DEFENDANTS ON THIS VERY DAY AMERICANS RIGHT SHIFTED FROM THE PEOPLE TO

AUTHORITARIANISTIC ROLE OF CONGRESS AND IS NOT ADEQUATE DEMOCRATRIC

VENTURE THAT COULD BE CONDONED THAT IS WHY DISCOURAGEMENT OF HATE

ACTION WAS NECESSARY AND SHOULD BE UPHELD BY PEOPLE WHO SWORE OFFICIAL

ORTHS OF CONDUCT AS ELECTED OFFICIALS IN CONGRESS WHO CERTIFIED WRONG

ELECTION BASE ON THIS UNFAMILIAR CONDUCT. MY ARGUMENT SUSTAINS THAT THE

JUDICIAL APPLICATION OF THIS MISMANAGE ACTION THAT COSTS SO MUCH TO US

SOCIETY BE EXPLORED TO THE FULLEST TO AVOID REPETITION IN THE FUTURE AND TO

RETURN POWER TO THE CITIZENS AS CONGRESS DEVOTE TIME TO THE

ROLE OVERVIEW OF THE CONSTRUED ACTION THAT IT IS UNTRUTHFUL AS CONGRESS

USES THIS TO IGNORE THE ACTUALITY OF THE CONDITION THE SOCIETY HAD TO

ENDURE IN THE HANDS OF CONGRESS TO ACQUIRE THEIR TRADITIONALLY GIVEN LAWS

AND CONSTITUTIONS THAT ARE BLOWN OUT OF PROPORTION TO ACCOMMODATE

CONGRESSIONAL ERROR WHICH IS THE ACTUAL FOCUS EXPECTED OF THEM IN THE

RIGHT MANNER DEMOCRATIC VOTE, THE RIGHT WAY, COUNT CORRECTLY WINNER

DECLARED NORMALLY CERTIFICATION WITH CONCEDED AGREEMENT AND THE

INAUGURATION NOT FORCED INAUGURATION WITH AN ORTHS AND WRONG

PRESIDENT THAT IS NOT DOING WELL FROM DEBATE CAMPAIGN AND NANCY AS A

SPEAKER COULD ADVOCATE AN ELECTION INVESTIGATION EASILY AND MIKE PENCE

WHO CLAIMS THERE WAS AN ELECTION FRAUD IN HIS ADDRESS BEFORE THIS DAY ALL

OF A SUDDEN EMOTION IS BEST USED RATHER THAN APPLICATION OF ENFORCEABLE

LAWS OF THE US.. THE ADMISSIBLE EVIDENCE USING FOOTAGES SHOULD INVOLVE

PROFESSIONAL HANDLING NOT HEARSAY OR IMPLYING TRUMP SUPPORTERS WHICH IS
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 12 of 57


                                                                                            12


74 MILLION ADULTS CORRECTLY APPLIED AS GENUINE ELECTION COUNT AGAINST

QUESTIONABLE UNINVESTIGATED ELECTION COUNT ASCRIBES AS REASON FOR THIS

CONGRESSIONAL ERROR UNDER VICE PENCE AND SPEAKER PELOSI BOTH EXTENDED

TIME OF CONGRESSIONAL CONGREGATION EVEN WHEN WOLF CRY WAS CLAIM ISSUE.

THE TURNOUT ON THE 6TH OF JANUARY DID NOT HAVE UPTO 74 MILLION AMERICAN

ADULTS WHO ARE PUNISHED AND CALLED NAMES BY CONGRESS MEMBERS WITH NO

APOLOGIES




INSTEAD OF MOURNING THE DEAD OR SUSPENDING ACTION TO REVIEW CRITERIAS OF

IMPORTANCE IN THIS MEASURABLE PRIVILEGES THAT THE SOCIETY WERE SEEKING

FROM THE LEGISLATIVE BRANCH INVESTIGATION, TRUTH, WINNER, CERTIFICATION

BEFORE INAUGURATION AS TRADITION DEMANDS. Murder was instigated by

congressional indiscreet act; lives were lost because of hate for a president who did all the

job right that was why that much multitude of the US society where there in the first place

chanting we love you to the one they truly love which is the relationship worth emulation

by a president for the society. The 79 votes that has questionable outcome ascribed to

Biden did not make him a winner without investigation and certifying the election

perpetrated loss of faith in us election and democracy has declined all around the nation to

mockery of other nations this our signature strength among other nations who may no

longer trust our integrity as allies or hold important agreement in diplomatic

negotiations if this suit is not used to address matter concerning mismanage 2020

election by the defendants, without which America will not be the same and these

circumstances where preventable and an error of judgement caused by congress in the
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 13 of 57


                                                                                          13


hands of Michael pence and Nancy Pelosi who are sworn elected to do the task assignment

demanded by the public of US. This indicates why many people where replaced at their jobs

like Nancy has hers and many like me are followed and oppressed, Many died and some in

jail without application of 6th amendment and some still in prison for 1st amendment

right, schools not opened, GPA dropped due to unusual learning during pandemic that

congress should be mindful off to encourage students by allowing pre pandemic GPA or

higher for students not to drop out which will affect our economy in the nearest future

instead borders are opened tax payers money are off loaded out of the nation all within

100 days IN OFFICE FOR WHAT DEFENDANTS CAUSED AMERICA MORE than mere words

can describe. MORE THAN 200 THOUSND UNDOCUMENTED IMMEGRANTS ARE ALLOWED

FREELY TO COMPETE WITH THESE STUDENTS IN LABOR FORCE AS MAJORITY OF THE

IMMIGRANTS WILL TURN ADUKLTS SEEKING THE SAME ECONOMIC VENTURE TO

STUDENTS WHO ARE NOT ABLE TO CONTINUE EDUCATION BECAUSE WE DO NOT CARE

ABOUT THEM AND FOREIGNERS WITH HIGHER GPA FROM THEIR CONTRY NOT USING US

STANDARD ARE PUSHED BY NON PROFIT AND IMMIGRATION LAWYERS TO COMPETE

AND TAKE OVER ECONOMY FROM OUR CHILDREN AND GRANDCHILDREN WHILE WE

PAY FOR IT 10 TRILLION DOLLARS PASSED BY LEADERSHIP OF THIS DEFENDANT               #1

PASSED BY CONGRESS WITH OUTRAGEOUS EXPENSES THAT IS MINIMALLY USED FOR

CITIZENS WHO ARE ASKED TO PAY TAXES WITHOUT FOREBEARANCE DUE TO

PANDEMIC WE ARE RECOVERING AND MANY OTHER CONGRESSIONAL ATTITUDE

AGAINST THEIR ROLE As NEW TO US SOCIETY BECAUSE THE DEFENDANTS DID NOT

FOLLOW LEGAL TRADITIONS AND CONSTITUTION BUT IMPOSED AN ERROR AND

EXPECTS THE SOCIETY TO SHUT UP AND PUT UP BUT EVEN THE POPULATION OF
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 14 of 57


                                                                                               14


SOCIETY THAT CLAIMED TO HAVE VOTED FOR BIDEN REGRETES THEIR VOTING AND                     I


VOTED BIDEN AND OBAMA TWO TIMES BECAUSE IT WAS NEEDFUL I AM NON PARTISAN

AND BIPARTISAN VOTER I AM FOR THE BEST LEADER BECAUSE OF OUR NATION AND

DIPLOMATIC ENGAGEMENT NOT SENSELESSLY WHICH IS WHAT                  these two defendants

imposition means to all US society members everyone is not equipped to be a PRESIDENT

BUT WE ALL CAN DO WHAT WE ARE GOOD AT, FOR THE COMMON GOOD OF THIS

NATION AND BOTH DEFENDANTS PROVED THEY ARE NOT ADEQUATE FOR THIS JOB BY

THEIR LACK OFF DIPLOMATIC DISPOSITION AND MANAGERIAL KNOWLEDGE OF THEIR

ROLES WHICH NOW COST US SOCIETY WHO ARE SEEKING THIS RELEIF FROM THE

COURT TO NORMALIZE THE TRADITIONALLY STIPULATED VOTING RIGHTS, ELECTION

LAWS AND CHOICE OF LEADER BY MAJORITY NOT MURDER AND CONFUSION OF US

SOCIETY MEMBERS OVER OR ABOUT THEIR CIVIC DUTY AND CIVIL RIGHTS ACCORDING

TO OUR BELOVED CONSTITUTION. In my argument we             must call a problem of this type an

abuse and harassment to US government integrity in the face of allies, friends, enemies,

competitors and national wellbeing of the   US   society mismanaged by error created due to

lack of discretion of the defendants. US society has seen the worse in the hand of

defendants compare to many years of this nation and more loss and decline of government

will be experienced if the court ignore this misconduct for the pain of the US public WITH

doubt of who they are and fear for the future of this nation many are still in prison unjustly,

many are attacked with censoring and family lives are mesmerized by manipulators of

government using Democratic party. We all are witness of what they can afford in Joe Biden

100 days in office which was not palatable at all to taxpayers, parents adults who has

responsibility to children, disabled LOVE MEMBERS, elderly AND OUR
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 15 of 57


                                                                                           15


BELOVED DEFENSE STAFF AT WAR FRONTS AROUND THE WORLD DEFENDING OUR

NATION IN OTHER PARTS OF THE WORLD WHO DEPENDS ON ALL VOTING ADULTS TO

TAKE CARE OF THIS NATION WHEN THEY ARE HOME              which the fight for their votes

accounts for that 74 correct votes to Trump and questionable uninvestigated 79 votes that

is causing pain for favoritism striking Joe Biden certification against proper voting

consideration. We Americans can now count our teeth with our tongues between these two

candidates from action against the law and the people I think the defendants should be held

accountable for the error that caused so many losses and pain to the society that I am

representing in this suit.




 -
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 16 of 57


                                                                             16


                                    COMPLAINT


CASE OF 6TH JANUARY 2021 ELECTION CERTIFICATION LAWSUIT INITIATOR IS A
RESIDENT IN STATE OF TEXAS LITIGANT

FIRST AMMENDMENT

CASE STYLE
                                          Civil No.




PLAINTIFF CHIOMA OKORO ON BEHALF OF US SOCIETY

VS

DEFENDANT #1 NANCY PATRICIA PELOSI ON BEHALF OF US CONGRESS

DEFENDANT #2 MICHAEL RICHARD PENCE ON BEHALF OF ELECTORAL COLLEGE

STATE OF TEXAS LITIGANT CHIOMA OKORO OF TEXAS
POLITICAL VOLT (WORLDWIDE POLITICAL SOCIETY) US POLITICAL
HARMONY

FILEDOF SUIT: US DISTRICT COURT WESTERN DISTRICT OF TEXAS US.
ATTENTION District Clerk's Office




501 West Fifth Street, Suite 1100



Austin, Texas 78701.
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 17 of 57


                                                                                            :17



LEGAL ERROR CITED

Signers. Amendment I[Religion, Speech, Press, Assembly, Petition (1791)] (see

explanation) Amendment II[Right to Bear Arms (1791)] (see explanation) Amendment

III[Quartering of Troops (1791)] (see explanation) Amendment IV{Search and Seizure

(1791)] (see explanation) Amendment V[Grand Jury, Double Jeopardy, Self-Incrimination,

Due Process (1791)] (see explanation)



ARGUMENT #2




The Fourteenth Amendment addresses many aspects of citizenship and the rights of

citizens. The most commonly used     and frequently litigated   phrase in the amendment

is "equal protection of the laws", which figures prominently in a wide variety of landmark

cases, including Brown v. Board of Education (racial discrimination), Roe v. Wade

(reproductive rights), Bush v. Gore (election recounts), Reed v. Reed (gender

discrimination), and University of California v. Bakke (racial quotas in education).THESE

AMENDMENTS ARE VIOLATED SINCE THE CERTIFICATION IN VARIED STATES AND

INSTITUTIONS WITHIN THE USA FOLLOWING THE ERROR IN QUESTION, WILLINGNESS

OF THE COURT TO UNVEIL THIS SUBSTANTIALITY IS FOR THE BEST INTEREST OF US

SOCIETY IN THIS SUIT FROM INDIVIDUAL COMPLAINTS OF FIRING, REMOVAL FROM

FEDERAL OFFICES AS ATTORNEY, STUDENTS IN HIGHER EDUCATION AND SCHOOL

BOARD DISTRICTS ON CHOICES HOW TO OPEN THE SCHOOLS WHICH I INDICATED IN MY

CORONAVIRUS RESEARCH ALREADY SENT FOR NANCY AND PENCE ONE YEAR AGO IT

TOOK ME 8 WEEKS OF SLEEPLESS NIGHTS TO GET A BASELINE PICTURE AS A NURSING
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 18 of 57


                                                                                            18


SCIENCE MAJOR, POLITICAL SCIENCE MAJOR, PSYCHOLOGY MAJOR MINOR IN

ENGINEERING, LAW AND THEOLOGY WHICH I HAVE NO GAINFUL INCOME DUE TO THE

OPPRESSION WE SOCIETY WANTS TO AVOID WITH NY ACADEMIC PROCEED WITH HELD

WHILE I Am expected to pay $40825 88cents with more interest and I do a good skillful job

as a political design methodology trend analyst specialist I have giving valuable

contributions with no pay worth more than 50 million net worth to us government. TO

REOPEN SCHOOLS TEACHERS VS. PARENTS AS VICTIMIZATION DUE TO STATEMENTS AS

RACIAL THEORIES UNPROVEN BY ANY SCIENTIFIC GROUNDS AND ACCEPTED BY

SCHOLARS BUT MERE FABRICATION WITH INTENT TO HUMILIATE AND OPPRESS

AMERICANS AT ALL LEVEL WITHIN THE US AS A REDICLES OF FOREIGN NATIONS WE

SPONSOR FORCING TAXPAYERS WHEREAS WE HAD A PRESIDENT WHO UNDERSTOOD

THE SOCIETY BUT HATED FOR LAWS CONGRESS MPUT IN PLACE ON IMMIGRATION TO

COME WITH PERMISSION AS TRUMP ADVISED WITH IS WEEK OF OFFICE BIDEN OPENED

BORDERS THAT CONGRESS PASSED AS BILL FOR MONEY MAKING AND IF THAT IS

USEFUL WHY IS AMERICAN EMBASSY ALL OVER THE WORLD NOT CHARGING INCOME

MONEY AS BIDEN WANTS CARTELS AND COYOTE FROM MEXICO AND SAVE TAXPAYERS

MONEY DUE TO ERROR OF CONGRESS CARELESSLY. I STILL Maintaining that society DO

NOT pay for indiscreet budget EXTRAVAGANT imposed FUNDING for all         other countries

when no other country helps us that had most death in coronavirus pandemic which could

not have happens if correct election procedure where followed or investigation of voting

fraud to determine who society most likely wanted Trump or Biden which should be the

focus of the congress not certification on the 6th January 2021 National mockery by foreign

nations with economic damages to the society using first amendment privilege on 6th
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 19 of 57


                                                                                                19


January 2021 that is misconstrued to impose congressional error managed by the

defendants.




Amendment XIV



ARGUMENT #3




Section tAll persons born or naturalized in the United States, and subject to the

jurisdiction thereof, are citizens of the United States and of the state wherein they reside.

No state shall make or enforce any law which shall abridge the privileges or immunities of

citizens of the United States; nor shall any state deprive any person of life, liberty, or

property, without due process of law; nor deny to any person within its jurisdiction the

equal protection of the laws."



ARGUMENT #4 The Office of Congressional Ethics (OCE) of the U.S. House of

Representatives is an independent, non-partisan entity charged with reviewing allegations

of misconduct against Members, officers, and staff of the U.S. House of Representatives and,

when appropriate, referring matters to the ethical conduct division of the defendants to

find their actions in violation of expectations
          Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 20 of 57




US   House Committee on Ethics



DEFENDANT #2 MICHAEL RICHARD PENCE HAS OBLIGATION TO ALL ETHICAL

CONDUCTS OF THIS SETTING AND HAS VIOLATED THE SAME WITHIN UNAFFORDABLE

CAPACITY IN DAMAGES TO THE SOCIETY BY CONSCIOUSLY CERTIFYING

UNINVESTIGATED ALLEGATION ON ELECTION DISCREPANCIES BEFORE CERTIFICATION

AND ENCOURAGING ALL OTHER CONGRESS MEMBERS TO FOLLOW SUCH AND HAS

VIOLATED PUBLIC EXCITEMENT LAWS LEADING TO IRREPARABLE DAMAGES TO US

SOCIETY AND INDIVIDUAL FAMILIES OF HATE, ATTACK AND LEGAL UNJUSTIFICATION

WITH HUGE RAMIFICATION AND COMPENSATORY VALUE TO THE AFFECTED OWNER

OF US GOVERNMENT IF CONVICTED. The Congress shall have            power to enforce, by

appropriate legislation, the provisions of this article. Behavior or speech that is indiscreet

or displays a lack of good judgment. THE ABRIDGED RIGHTS        OF SOCIETY TARNISHED BY

THE DEFENDANTS WAS DELIBERATE ACTION TO INFLICT OPPRESSIVE CONDUCT TO US

SOCIETY BY UNMERITED FAVOR AS AN ERROR OF CONGRESSIONAL DESPOTISM

INSTINCT TO CERTIFY AND IMPOSE HARSHNESS OF DISCRETION INTENDED TO DISRUPT

THE DEMOCRATIC GOVERNMENT ENJOYED BY AMERICAN CITIZENS IN AN

UNPRECEDENTED DISPOSITION TO ACQUIRE FAVORITISM RATHER THAN HONEST FAIR

UNBIASED JUDGEMENT AS CONDUCT EXPECTED OF CONGRESS OF UNITED STATE NOT
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 21 of 57


                                                                              21


UNNECESSARY EMOTIONAL DISPLAY OF HATE OR PSYCHOLOGICAL DAMAGES TO BOTH

CANDIDATES AND VOTERS WITHIN AMERICAN ELECTION PROCESS. I WILL BEG THE

JUSTICE ON BEHALF OF THE US SOCIETY TO INCLUDE REMOVAL OF MICHAEL RICHARD

PENCE FORMER VICE PRESIDENT OF UNITED STATE OF AMERICA FROM FUTURE

OFFICIAL OFFICE AND GIVE A CHOICE OF A NEW VICE PRESIDENT IF TRUMP IS FOUND

TO RESUME OFFICE ACCORDING TO THE MERIT OF THE SUIT BROUGHT HENCEFORTH

TO BENEFIT US SOCIETY AND FIND ELECTION OUTCOME MEASURABLE TO THE LAWS OF

UNITED STATE TO THE BEST INTEREST OF ALL VOTERS IN THE 2020 ELECTION FOUND

WITH VIOLATION LEADING TO ERROR OF CONGRESS IN CERTIFICATION OF WRONG

PRESIDENT WITHOUT ADEQUATE DISCRETION TO FAVOR US CONSTITUTIONS MISUSED

BY CONGRESS.CONSEQUENTIAL THE CURRENT SPEAKER OF THE HOUSE OF

REPRESENTATIVE HAS MISREPRESENTED THE CONSTITUTION AND VIOLATED ETHICS

OF THE LEGISLATIVE FORMULATION AS BRANCH OF US GOVERNMENT HEREBY

REQUEST THE COURT TO FIND HER INCAPABLE OF HANDLING LEGISLATIVE DUTIES NOR

TO ENGAGE IN THE AFFAIRS OF THE US SOCIETY AT AN OFFICIAL CAPACITY AND TO ASK

FOR HER RESIGNATION OF OFFICE TO MERIT THE CONSTITUTION AS ANOTHER

SPEAKER WILL BE APPOINTED IN HER PLACE FOR LACK OF PROFESSIONALISM, CAUSE

OF ACTION WILL BE FAVORITISM DUE TO HATE, MISLEAD OF CONGRESS AND

INDISCRETE PROFICIENT




CONDUCT Address:

Office of Congressional Ethics
           Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 22 of 57


                                                                               22


PHYSICAL ADDRESS

U.S.   House of Representatives

425 3rd Street, S.W.

Suite 1110

Washington, DC 20024



ETHICS

Office Address:

Office of Congressional Ethics

U.S.   House of Representatives

425 3rd Street, S.W.

Suite 1110

Washington,    DC   20024



Office of Congressional Ethics

U.S.   House of Representatives



Washington,    DC   205 15-0895
          Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 23 of 57


                                                                                              23




ILi'dI


#1 The court reviewed the action of the defendants as lacking proficiency in congressional

duties.



#2 The court to consider lives that were lost due to error of congress under the

management of the defendants as no one is above the law in the US



#3 The court to consider the complaint of citizens during the election from beginning

before the 6th of January 2020 12 noon-      5 PM   and determine that congress had enough

time to redirect the action found in this suit to alternative or better method to avoid error,

murder and public excitement.



#4 The court to revisit the abridged laws on election, civil right and other multiple

unconstitutional grounds used by the defendants to cause havoc to the us society inflicting

unusual harm and hold them responsibility for ignorant of role and lack of proficiency and

grant the request of the   US   society to pick their presidents unopposed according to the

laws and prohibit the congress from overstepping the boundaries of their official capacity

but remain loyal to the government as ascribe to the people without hindrances to vote or
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 24 of 57


                                                                                       24


elect who the society desire with vivid vote counts unhampered.



#5 The court to follow the complaints before this day and grant the candidate Trump

audience and order investigation to the outcome of election 2020 to determine if the

congress has committed error in omission or has PRECONCEIVED their action as

defendants DEFENDANTS refuse to present tangible rubrics according to the law and their

misjudgments   BY USE OF   blame on candidates and voters who need their rights.



PRAYER ARGUMENT: US GOVERNMENT INDISCREET ELECTION CERTIFICATION 6TH

JANUARY   2021( TARNISHMENT OF ELECTION DISCRETION AND PUBLIC EXCITEMENT

USING OFFICIAL POSITION THAT LED TO SUFFERING AND UNUSUAL PUNISHMENT TO US

SOCIETY MEMBERS MOSTLY UNLAWFUL OPPRESSION AND DISCONNECT TO

GOVERNMENTAL DISRUPTION USING ACTIVITIES OF THE CONGRESS DUTIES




Extra prayer: THE SPEAKER OF THE HOUSE NANCY PATRICIA PELOSI TO RESIGN

OFFICIAL APPOINTMENT BASED ON MISCONDUCT




THE FORMER VICE PRESIDENT MICHAEL RICHARD PENCE TO BE PROHIBITED FROM

HOLDING OFFICIAL OFFICES BASE ON BETRAYAL OF SOCIETY TRUST AND LACK OF

VALID JUDGEMENT THAT LACKS PROFICIENT PROFESSIONALISM AS VICE PRESIDENT OF

UNITED STATES OF AMERICA AND TO ALLOW THE SITTING OFFICIAL PRESIDENT

DOLNALD JOHN TRUMP WHO SECURED THE NATION WITH INSURRECTION ACT BEFORE

THE CERTIFICATION ON THE 6TH JANUARY 2021 KNOWING THE DANGER THAT MAY
        Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 25 of 57


                                                                            25


OCCUR WITH DIPLOMATIC ACUMEN TO SAFEGUARD NATIONAL SECURITY AND

UNCERTAINTY TO THE PUBLIC WHICH IS LEGAL DISPOSITION OF A GOOD PRESIDENT IN

TIME OF VOTING OR ELECTION FIGHT WITHOUT WHICH THE NATION MAY BE EXPOSED

TO UNSAFE SITUATION TO BE ALLOWED TO APPOINT ANOTHER VICE PRESIDENT AS

COMPENSATORY RELIEF AS HE CAN NO LONGER REQUIRE OR TRUST THE ACTION OF

FORMER VICE PRESIDENT MICHAEL RICHARD PENCE NOR THE SOCIETY WHO HAS LOST

RUST IN HIS CAPABILITIES.




TO: THE JUDGE




ON THIS DAY JUNE THE 4TH,   2021 I CHIOMA OKORO HEREBY SUBMITTED IN PERSON TO

THE COURT




THE PRESENTED NOTARIZED DOCUMENT IS SUBMITTED TO THE WESTERN TEXAS




UNITED STATES DISTRICT COURT




PRESIDING JUDGE SIGNATURE




NAME AND DATE
        Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 26 of 57


                                                                            26




CERTIFICATE OF SERVICE




#1 PLAINTIFF CHIOMA OKORO REPRESENTING HERSELF AND THE UNITED STATES

SOCIETY POSITION:POLITICAL DESIGN METHODOLOGY AND TREND ANALYST

SPECIALIST PLATFORM: REGISTERED BUSINESS IN TEXAS BY USER NAME AS POLITICAL

VOLT (WORLDWIDE POLITICAL SOCIETY) AND POLITICAL HARMONY ORGANIZER

WORLDWIDE.




Committee on Ethics.



REFERENCES: NANCY PATRICIA PELOSI CONSCIOUSLY ENGAGED IN FAVORITISM DUE TO

HATE ACT TO CONDESCEND TO FORFEIT OF RESPONSIBILITY AND HAS ENCOURAGE THE

MEMBERS OF CONGRESS TO FOLLOW IN ERROR ON CERTIFYING JOE BIDEN AS

PRESIDENT OF UNITED STATE OF AMERICA AGAINST THE ETHICAL GROUNDS OF
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 27 of 57


                                                                                             27


FAIRNESS TO CANDIDATE AND 74 MILLION VOTES COUNTED FOR WINNING ON BEHALF

OF DOLNALD JOHN TRUMP AND HAS CONSEQUENTLY SUBJECTED THE US SOCIETY TO

HARDSHIP AND MISTRUST OF GOVERNMENT BY HER UNSCRUPULOUS ACTION ON 6TH

JANUARY   2021



First Quarter 2020 Press Advisory The Office of Congressional Ethics, established by the

House of Representatives, is an independent, non-partisan entity charged with receiving

and reviewing allegations of misconduct concerning House Members and staff and, when

appropriate, referring matters to the Committee CURRENT SPEAKER OF THE HOUSE AND

ENDORSER OF ELECTION CERTIFICATION MANAGER 2020 ELECTION DEFENDANT #1

NANCY PATRICIA PELOSI




DEFENDANT #1 on Ethics REVIEW OF CONDUCT




INFORMATION: Chioma Okoro plaintiff ( on behalf of us society)




cieleri0 122 gmail.com

5125635533




The plaintiff plans to stay within Texas capital for the ongoing suit and represent the US

society in person as PRO SE AND TO DECLARE INDIGENT ON THE MERIT OF POVERTY

ACCORDING TO THE LAW OF TEXAS UNDENIED. THE PLAINTIFF WILL SEND A SUMMON

TO THE DEFENDANTS THROUGH THE COURT I CHIOMA OKORO WILL ASK THE COURT TO
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 28 of 57


                                                                                  28


ALLOW OFFICIAL SUMMON AND APPLY RESTRICTION OF PRIVILEGES AS THE CASE IS

CRIME AGAINST US SOCIETY AND CANNOT TOLERATE USE OF PRIVILEGES TO DETARE

THE JUSTICE DEMAND OF THIS HEINOUS ACT AGAINST US GOVERNMENT AND SOCIETY

THE DEFENDANTS VIOLATED USING OFFICIAL CAPACITY AS CONFLICT OF INTEREST

WITH BREACH OF TRUST.




SUMMON FORMER VICE PRESIDENT DEFENDANT #2 Michael Richard Pence FORMER

VICE PRESIDENT OF US BEFORE 6TH JANUARY 202 1DEFENDANT #Z MICHAEL RICHARD

PENCE ADDRESS IS UNDISCLOSED CURRENTLY AND NOT AVAILABLE FOR




SUMMON CURRENT SPEAKER OF THE HOUSE AND ENDORSER OF ELECTION

CERTIFICATION MANAGER 2020 ELECTION DEFENDANT #1 NANCY PATRICIA PELOSI




DEFENDANT #1 Nancy Patricia Pelosi




90 7th Street. Suite 2-800. San Francisco,   CA 94103.   phone: (415) 556-4862.




SUMMON FORMER VICE PRESIDEN'I (REFERENCE ADDRESS FOR DEFENDANT #2)




CONTINUATIONAL ADDRESS FOR ETHICAL REVIEW OF CONGRESSIONAL ETHICS IN

VIOLATION
        Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 29 of 57


                                                                            29


PHONE




202 2259739



 Al




202 226 0667



MAIL ADDRESS




OFFICE OF CONGRESSIONAL ETHICS US HOUSE OF REPRESENTATIVE




WASHINGTON DC 20575-0895




OFFICE ADDRESS




OFFICE OF CONGRESSIONAL ETHICS




US HOUSE OF REPRESENTATIVE
           Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 30 of 57


                                                                               30


425 3RD STREET S.W.



SUITE 1110




WASHINGTON DC, 20024




On Fri, Jun 4, 2021 at 2:38 PM chioma Okoro <cie1eri0122(gmaiI.com> wrote:

Office Address:

Office of Congressional Ethics

U.S.   House of Representatives

425 3rd Street, S.W.

Suite 1110

Washington,    DC   20024



Mailing Address:

Office of Congressional Ethics

U.S.   House of Representatives



Washington, DC 20515-0895



P:   (202)-225-9739

F:   (202)-226-0997
          Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 31 of 57


                                                                                           31




    NOTARY PUBLIC

I   HEREBY ON THIS DAY TH JUNE 2021 TESTIFY THAT I AM TELLING THE TRUTH IN

KNOWLEDGE, ACTION AND INFORMATION GIVING TO ME BY OTHERS AND                I   HAVE

BROUGHT THIS SUIT AGAINST THE DEFENDANTS TO BE USED AS BASES TO THE BEST

INTEREST OF THE US SOCIETY AND THE CORRUPTION STORIES THAT I HAVE ON THE

DEFENDANTS ARE FOR LATER SUIT BUT NEEDS MENTIONING FOR RECORD AS DIRECT

INFORMATION IS NOT IN MY PERSONAL POSITION UNTIL FINANCIAL SOURCES OF BOTH

DEFENDANTS AND SOME WORSE CONGRESS MEMBERS ARE ORDERED BY THIS COURT

TO MAKE SURE THE FACTS ARE ELICITED AND SOME CORRUPTION IS ELIMINATED IN

THE US CONGRESS FAIRNESS AND GENUINITY ACQUIRED IN PUBLIC SERVICES AND

PUBLIC SERVANTS HELD ACCOUNTABLE FOR ERROR AND WRONG DOING AS THE ETHICS

OF THIS ROLE DEMANDS.     I   MENTIONED IN MY EXHIBIT PRESENTED THAT IT IS TRUE AS

WELL That I tried to stop these errors from congress on the 6th of January and has since

monitored actions and testimony of congress towards false claims and why they are doing
            Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 32 of 57


                                                                                           32


this is up to the court to find out from them and grant the us society justice and move on to

a better democracy in the United States of America.

NOTARY AGENT

SIGN DATE AND PRINT NAME




license #        Expiration Day       Other Informations -------------




 DOCUMENTED EXHIBITS ATTACHED




EXHIBITION BEFORE AND AFTER JANUARY 6TH 2021 TO BE ENTERED INTO COURT
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 33 of 57


                                                                                             33


RECORD JUNE 2021




On Fri, Jun 4, 2021 at 3:12 PM chioma Okoro <cieleri0122(gmail.com> wrote:




PERSONAL TESTIMONY AND EXPERIENCE EXHIBIT #1




PERSONAL EXPERIENCE #1A:

USA ELECTION DISTURBANCE PAGE          #1



POLITICAL VOLT (WORLDWIDE POLITICAL SOCIETY)

BEFORE   1/6/21
STATE OF TEXAS ELECTION OUTCOME             11/10/20 9AM-12PM



The election in Texas is false, the procedure used is unlawful, the handling of count was

deliberate fraudulent, registration record did not meet the populous goal. The national

record is false; it did not show the election result of the people of Texas accurately.



My role is to defend the society of the USA AT TEXAS THIS TIME OF ELECTION. Other         states

should join in defending democracy or accept to replace the culture in the government of

the USA like the culprits and criminals tampering with US elections are. Maybe we can be

like other nations that do not use democratic elections in their government but at this point

all we have now in the United States is Democratic elections until the legislation is changed.
            Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 34 of 57


                                                                                                34


I   took the time to complain about fraudulent campaign and election used in Texas by taking

the Governor Greg Abbott and secretary of State in Texas to court 2018 to make sure Texas

get the best within their state this was stampede by Robert Pitman of US district court up

until now allowing similar situation to happen again November 2020. Texas is one of the

States inflicted by immigration demands and problems and has left a serious vacuum

economically and philosophically that will continue for many decades if not interrupted.

Many Hispanics in Texas have been giving the mindset of warring against Americans and

Americans are giving the philosophy that they are not as good and should accept the

situation by force.



USA ELECTION DISTURBANCE




I   am a bipartisan voter and run as an independent candidate unless I find any party that

has the same or similar ideology like republicans at this time affiliates with mine.

Pathetically the Governor of Texas did a good job as an Attorney General but he occupied

the platform of republican however his activity supports Democratic party in disguise just

like many other public officials in Texas that share both party philosophies confusing the

entire State.



Many major Government positions especially at local government where money is Hispanic

is in charge mostly their women with less qualification academic and experience blocking

Texans from their affair they use police department, give trespass warning unlawful ask for

their victim criminal history especially if you are black, refuses to render services or rent
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 35 of 57


                                                                                            35


houses saying the law asked them to run their businesses with discrimination 14th

Amendment and constitutional rights used against Texans because legislators said they

can, are handled and occupied by Hispanic territorial individuals to manage and hide

corruption and hindrances to the observation of corruption with hostility towards Texans

especially the whites and the blacks as they refer to themselves as colored to brainwash the

blacks just to establish themselves and suddenly turns BROWN to confuse other ethnic

groups either way they are Texas problematic difficulty. They are segregation, trickery,

gossiping, territorial and fighting for other countries against Americans in Texas. using

drug crime especially murder of their ordered drug slaves Austin, Huston, San Antonio and

predominately Hispanic counties and cities within State of Texas these crimes are

acceptable normal even with news. Trafficking humans for business trades and allowed to

use these positions to cost money, and endangerment with no arrests but mare compliment

as they can buy your homes with money they make, sponsor campaigns of target officials

and civil right to only serve immigration cases while Americans like Martin Luther King and

others died for it, get loans from banks to sponsor their businesses granted as they grow

economically and empowered to attack Texans EXCLUSIVELY GRANTED BENEFITS TO

OPERATE TO THEM WHEREAS AMERICANS ARE DENIED LOANS ON BUSINESSES AND

RENDERED USELESS WITH CREDIT HISTORY PURPOSEFULLY, CRIMINAL HISTORY

ENDLESS PUNISHMENT WITH NO BEFITTING JOB OFFERS HOMELESSNESS WHILE THEY

ARE AIDED.




USA ELECTION DISTURBANCE
       Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 36 of 57


                                                                              36


CITIES LIKE AUSTIN TO AID BUYING OF AMERICANS HOMES WITH GENTRIFICATION

PAVED FOR THEIR DEVOLOPER, INVESTORS AND ASSUMED GOOD CONTRACTOR

FOREIGNERS WHO POSSESS THOSE AS A HABIT AGAINST AMERICANS THAT BUILT

THEIR OWN ROADS IN THE PAST WITH NO PAY AS SLAVES GOVERNOR GREG ABBOTT

AND OTHER OFFICIALS THOWN UP THIS FAVOR TO AID HISPANIC CONTRACTORS MAKE

MONEY AND SHARING TO THEIR BENEFACTORS, ELEMENTRY SCHOOL AND EDUCATION

EXCLUSIVELY FOR UNDOCUMENTED HISPANIC, IMMIGRATION LAWS SPONSORED WITH

TAX PAYERS MONEY AND OFFICIALS IN OFFICE, CHILD PROTECTIVE SERVICES

UNATTENDED TO FOR JOE BID EN OBOMA POLICY ON SEPARATION MOF PARENTS AS A

NEW MUSIC FOR AMERICANS WHOSE CHILDREN DIED AND LOST IN USA CPS, WE GET TO

BE SLAPPED FOR CHOSING OUR LEADERS AND PUNCHED FOR VOTING ACCORDING TO

OUR CULTURE OF GOVERNMENT BECAUSE WE DID NOT ASK FIRST BEFORE WE VOTE

WHO DID NOT ENCOURAGE THEIR USURY. TRUTH IS NOT BETTER AT ALL TRUTH IS

FINE.TAKE OVER SCHOOLS 60-70% HISPANIC, ENSURE HEALTH, JOBS ONLY THEM ARE

HIRED IN, USE PUBLIC ASSISTANCE TO THEIR BENEFIT WITH FAKE IDENTITIES OF US

AND OUR CHILDREN AIDED BY CHIEF OF LAW ENFORCEMENT, JUDGES WITHIN

DEMOCRATIC PARTY, CLAIM HELP FOR AMERICANS CONTRACTS GRANTED TO THEM BY

GOVERNOR OF TEXAS AND OTHER ENTITIES HIGH CORRUPTION AND THESE MEMBERS

ARE ALSO MEMBERS OF THEIR COUNTRY OF ORIGIN IN VERY BENEFICIAL WAY WITH NO

MONEY ON ARRIVAL STAY RICH WITHIN MONTHS AND AMERICANS STAY

IMPOVERISHED BY THEIR RESIDENCE AMONG THEM. THEY ARE HAPPY AND WE ARE

DECLARED JEALOUS OF THEM BY DESIGN ACCORDING TO THEIR BEHAVIOR, WE ARE

LAZY, UNINFORMED AND INADEQUATE TO FUNCTION, THEY PAY ALL OUR TAXES
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 37 of 57


                                                                             37


ACCORDING TO THEM ESPECIALLY SALES TAXES THEY BUY FOOD THEY PAY THEIR

LABOR MASTER $10-iS THOUSAND PER PERSON FOR BEING BROUGHT TO WORK WITH

NO TAXES. THEY CAN HAVE SPOUSES WITH DIFFERENT LAST NAMES MAKING

THOUSANDS OF DOLLARS AND STILL ON ASSISTANCE BUT LIVING UNDER ONE ROOF

defrauding the system while citizens are denied.




USA ELECTION DISTURBANCE




THEY PLACE REIMBURSE DEMANDS FOR WORKING AND USING INSURANCES TO CREDIT

THEIR GREED AS THEY ARE THE ONES MANAGE THE BANKS AND INSURANCE COMPANY

THESE THINGS SKYROCKETTED WITH 20 YEARS IN TEXAS AND CALIFORNIANS COMING

INTO TEXAS WITH THE SAME BEHAVIOR SO OUR ELECTION AND VOTING POWER IS

SHIFTED TO THEIR BENEFIT FROM INAPPROPRIATE CITIZENSHIP FOR MONEY MAKING

TO USE OF OUR EDUCATION AND LABOR FORCE TO RUN DOWN TEXAS EFFORT TO

BELONG TO THEIR OWN STATE WITH PHILOSOPHY THAT HISPANICS ARE BETTER

GIVING TO LITTLE CITIZEN TEXANS WHO FUTURE JOBS ARE GOING TO BE BASED ON

FOREIGN LANGUAGE SPANISH BILINGUAL OR MAY NOT GET ENOUGH EDUCATION TO

HAVE A JOB OR BE IN JAIL, PRISON FOR ACCOMMODATED CRIME OF THIS THOUGH

FOREIGN EMPIRES IN TEXAS.
            Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 38 of 57


                                                                                                 38


The outcome of the 2020 presidential election clearly demarcates the confusion and

sorrow of Texans. Whereas the Hispanic are empowered to continue the use of the

opportunity handed over to them by the Texas Government other ethnic groups are

standing aloof in despair overwhelmed. The action of these attackers includes staging

nonprofit to aid displacement of Americans in their country all the way in churches using

nonprofit organizations sponsored by the government. The civil right act of the

government is directed and transferred into immigration forum and used to serve

Americans. Education and scholarships are reserved for undocumented and Hispanic

individuals deliberately. The justice system is designed to incarcerate Americans and take

away their rights to labor force, livelihood and endless separation from there government

while the children of America are deprived the attacking south American and central

American countries stage their government in Texas to make money enormously using

human trafficking, drug trafficking that result to endless murder and crime with mental

health left for Texas to solve while they and very high officials in government make their

money Americans pay the taxes, suffer the losses and endures the pain.



USA ELECTION DISTURBANCE




I   chioma say No No No! Because nothing else is left for our children, elderly, disabled, ex-

offenders with families and the justice system that has failed we the People of Texas cannot

give what we do not have and can no longer accept displacement and replacement in the

State of Texas. This narration is a closer observation and participation of Chioma Okoro of

Texas. The good looking Texas is also a separation grounds for Americans in their land and
           Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 39 of 57


                                                                                                    39


the federal government has the opportunity to investigate and remedy this situation.



USA ELECTION DISTURBANCE




MY PERSONAL EFFORT




I   have attended university to learn governance through political science and psychology

2014 -2019 my results ARE MAJOR IN PSYCHOLOGY BACHELORS DEGREE, MAJOR IN

POLITICAL SCIENCE BACHELORS DEGREE AND A MINOR IN LAW I AM CURRENTLY

TAKING ENGINEERING CLASSES TECHNICAL DRAFTING POLISHING UP MY THEOLOGY

KNOWLEDGE TAKING CLASSES. AS SOON AS           I   HAVE MY DEGREES AFTER THEY ARE

READY OPPRESSING ME USING JUDGE TIM SULAK OF TRAVIS COUNTY COURT                    I   still not

HAVE BEEN      handed over MY ACADEMIC PROCEED SINCE 2019 JANUARY BUT           I       HAVE

DONE LOTS OF WORK WITH OR WITHOUT IT JUST DO NOT CHARGE FOR MY JOB THIS

WAS TO INTIMITATE ME FOR RUNNING AGAINST Greg Abbott 2018 AS INDEPENDENT

CANDIDATE I WAS STAMPEDE AND ELIMINATED BY MY O[PPRESSORS MICHAEL HIRSH

DEAN OF SOCIAL SCIENCES AT HUSTON TILLOTSON UNIVERSITY DISPLAYED HIS HATE

FOR BLACK WOMEN RUNNING FOR OFFICE BUT ACCEPTED LUPE VALDES HISPANIC

RRUNNING HIS CLAIM IS THAT I AM BLACK AND POOR RUNNING AGAINST GREG IN HIS

WORDS "CHIOMA LOOK AT IT LIKE THIS DAVID AND GOLLIATH I WILL ADVICE YOU

CONSENTRATE ONLY ON YOUR STUDY" SO IN HIS ANGER AGAINST ME RUNING HE USED

ALL HINDERANCES POSSIBLE WITHIN HUSTON TILLOTSON UNIVERSITY INCLUDING

DEPRIVING MY GRADUATION IN JUNE BY HOLDING A MEETING WITH ALL THE STAFF HE
           Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 40 of 57


                                                                                                40


COULD MANIPULATE TO STAGE THAT I WILL NOT TAKE MY PSYCHOLOGY CLASSES AND

WHEN I CALLED THE POLICE TO TAKE A REPORT HE SAID IT WAS WRONG AND I

CANNOT COME TO CLASSES AS DISCRIMINATIVE ANGER OF A WHITE MAN WHO DO NOT

WANT BLACK RUNNING FOR OFFICE BUT CAN ALLOW HISPANIC MAY BE BECAUSE HE

DID NOT HAVE A WAY TO HINDER LUPE VALDES OF DEMOCRATIC PARTY SINCE SHE

WAS NOT A STUDENT UNDER HIM (is          upset for me running for Governor.) The federal and

State education commission could not because someone in Government said I could not,

but I am expected to pay $40 thousand student loan even when my family economic status

before and after my education is at poverty level and my GPA and that of my children was

enough THIS IS HOW POLITICAL DECISIONS IN ALL ASPECT           CAN CAUSE DAMAGES.      I   have

been denied child support that was agreed by the court post-divorce by the Attorney

General of Texas KEN PAXTON WHO ALSO STOOD AGAINST ME RUNNING AGAINST GREG

AND TOOK THE CASE TO FEDERAL WHERE IT HAD NO JURISDICTION TO BE HELD DOWN

BY JUDGE ROBERT PITMAN UNTIL ELECTION OF GREG AS I WAS HIS ONLY FEARED

COMPETITOR AS SUCH STATE OF TEXAS SHOULD NOT KNOW OR VOTE ME BECAUSE                        I


WAS GOING TO WIN AND WHITEMAN MAY NOT BE IN THE OFFICE WHY SHOULD A

BLACK WOMAN BE ALLOWED BY MICHAEL HIRSH AND KEN PAXTON                   leaving me with no

proceeds from my education, no supportive obligation granted to me and left in abject

poverty. I have been inflicted with 99 citations on the only property out of 7 in 20 years to

cause me to forfeit my land.



I   had a traumatic injury as a registered Nurses and since 1999 has been denied disability

funding all through my time of recovery and has APPLIED THREE TIMES EVEN WITH HELP
            Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 41 of 57


                                                                                                     41



OF ATTORNEY. God        healed me substantially as I can remember things better and I am

grateful for that so I am back to good health and it even revealed more function of my brain

with new skills I did not have before.



I   narrated just my side of Texas life but many Texans go through more harsh situations

including death that they did not have to go through.




Allowing more oppressive attacks on Texans is damaging, hence I am inviting the federal

government to take a closer look at the Texas election to avoid more rejection, segregation

and replacement to Americans residing in Texas.



I   noticed discrepancy in the election 11/3/20 I reported possible rigging and fraudulent

activities.



I   asked questions during the activity and made a report of the same.



I   invited the federal FBI to look into Texas election   ID   9039 belonging to the person that I

spoke with.



I   visited Travis county clerk office to find Texas still counting votes 11/10/20 That I

reported
            Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 42 of 57


                                                                                              42


USA ELECTION DISTURBANCE




I   spoke with Crystal Nunez personnel director, Bridget Esciobido Director of election and

Daniel her assistance with negative outcomes. I contacted the Police department in Austin,

Travis County Sheriff department at the time of assumed crime against Texas election and

was told it is a civil matter. I spoke with Attorney General Ken Paxton election department

or assigned I was told it is the secretary of State problem I spoke with the TX. sec of States

legal department and found lots of carelessness in function. Texas does not have election

outcome that is true at this time   1   The registration from Bruce Effant registration is

861,636 voters indicated as 97% with no know what 100% was recorded 10/2/20 and the

election oversee and mail votes still going on 11/10/20 up until 11/17/20 unmarked mails

before 11/4/20 still in progress and according to Daniel Hayes's assistant Director of clerk

office election division. These counts will not be submitted and I asked the secretary of

state why an extension was not requested by Texas before submitting a haphazard result in

Texas The ESNS Machine used by Texas was questionable and according to the election

division they have to be manually counted to ensure the usefulness and the malfunction

will not change the already submitted result even if it is needed.



To ensure accurate results according to the electoral division of Travis county the same

procedure is used by 240 counties within Texas with Democratic supporters HANDLING

personal divisions of the election as staff and mail HANDLERS. LIST OF QUESTION WAS

HANDED OVER TO BOTH DANIEL HAYES AND BRIDGET ESCLOBIDO OF TRAVIS COUNTY

ASSISTANT DIRECTOR AND DIRECTOR OF ELECTION RESPECTIVELY FOR A FEEDBACK
          Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 43 of 57


                                                                                           43


AT LATER DAY BEFORE BRIDGET BECAME FRANTIC AGAINST THE ANSWER TO HER

QUESTION AND WAS UNCOMFORTABLE TO CONTINUE THE DISCUSSION AND ORDER

CHIOMA OKORO TO LEAVE HER OFFICE WHICH IS COMMON WITH THESE HISPANIC

STAGED INDIVIDUALS TO USE POLICE OR ORDERING OUT OF TEXANS WHO IS TRYING TO

REVEAL THEIR CONDUCT.




TEXAS ELECTION IS INACCURATE AND NEEDS INVESTIGATION AND REVIEW BY THE

FEDERAL GOVERNMENT. THE TEXAS VOTERS NEED THIS HELP.




I   WILL BE OPTIMISTIC THAT DEMOCRACY WILL PREVAIL IN THE UNITED STATES OF

AMERICA.




USA ELECTION DISTURBANCE

The US election is important to the State of Texas with the explained predicament and

border situation not completed for better results to transpire between the citizen and

immigrant mostly central and south Americans constituting Hispanic society. The

ungratefulness to Texans who have given exchange of language, from Spanish to bilingual,

has experienced misuse of this kind of good will to their own economic decline and other

damages plus not knowing how much longer this will linger.
           Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 44 of 57


                                                                                           44




PERSONAL EXPERIENCE #1B

To ensure accurate results according to the electoral division of Travis county the same

procedure is used by 240 counties within Texas with Democratic supporters HANDLING

personal divisions of the election as staff and MAILED BALLOT HANDLERS. LIST OF

QUESTION WAS HANDED OVER TO BOTH DANIEL HAYES AND BRIDGET ESCLOBIDO OF

TRAVIS COUNTY ASSISTANT DIRECTOR AND DIRECTOR OF ELECTION RESPECTIVELY

FOR A FEEDBACK AT LATER DAY BEFORE BRIDGET BECAME FRANTIC AGAINST THE

ANSWER TO HER QUESTION AND WAS UNCOMFORTABLE TO CONTINUE THE

DISCUSSION AND ORDERED CHIOMA OKORO TO LEAVE HER OFFICE WHICH IS COMMON

WITH THESE HISPANIC STAGED INDIVIDUALS TO USE POLICE OR ORDERING OUT OF

TEXANS WHO IS TRYING TO REVEAL THEIR CONDUCT.




TEXAS ELECTION IS INACCURATE AND NEEDS INVESTIGATION AND REVIEW BY THE

FEDERAL GOVERNMENT. THE TEXAS VOTERS NEED THIS HELP.




I   WILL BE OPTIMISTIC THAT DEMOCRACY WILL PREVAIL IN THE UNITED STATES OF

AMERICA IF WE JOINTLY SOLVE THESE PROBLEMS WITH THE STATE OF TEXAS AND THE

CITIZENS THEREIN.




I   WILL REVISIT.
       Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 45 of 57


                                                                             45




EXHIBIT IN SUPPORT OF FINDINGS AND WHY ERROR WAS COMMITTED BY CONGRESS

LACK OF DISCREET INVESTIGATION BEFORE CERTIFICATION OF    2020 ELECTION ON 6TH

JANUARY   2021



CLAIMING IT WILL NOT MAKE ANY CHANGE SO THEY ALREADY MADE THEIR MINDS TO

FORCE THE TEXAN SOCIETY TO ACCEPT WHATEVER WRONG DOCUMENTATION ON

VOTERS COUNT THEY MAY HAVE BY FORCE THIS IS MY EXPERIENCE NOT ONCE BUT

TWICE WITH QUESTIONABLE TEXAS ELECTION ON THE 2020 OUTCOME.

EXHIBIT ARGUMENT:

IN THIS EXHIBIT BEFORE THE   6/4/2 1 I MADE EFFORT TO EXPLAIN THE DISCREPANCIES
TO THE STATE OF TEXAS IN PERSON THROUGH THE SECRETARY OF STATE, ATTORNEY

GENERAL AND OTHER CONSTITUTED AUTHORITIES JUST AS MUCH AS OTHER MEMBERS

OF THE SOCIETY AND THE MEDIA OR THE DEMOCRATIC PARTY THAT CLAIMS THE

ELECTION WAS OK COULD NOT ALLOW INVESTIGATION LIKE PREVIOUSLY DONE IN THIS

NATION THAT TOOK TWO YEARS AS A MINOR IN LAW I AM VERY RELIGIOUS TO LAW

AND RIGHTEOUSNESS IS IMMORAL TO FULSIFY OR ASSERT THAT SOMEONE IS LYING

LIKE DEMOCRATIC PARTY AND MEDIA CLAIM AND AT THE SAME TIME REFUSED TO

ALLOW INVESTIGATION TO FIND FACTS AND TRUTH WE THE SOCIETY OF 74 MILLION

MEMBERS CANNOT BE SLAPPED ON THE FACE AND TOLD NOT TO CRY BY THE

CONGRESS MEDIA AND THE DEMOCRATIC PARTY AND THE CANDIDATE TRUMP HAS

MAINTAINED HIS GROUNDS NOT CONCEDING NOR GIVING UP OFFICE BUT AT THE SAME

TIME GIVING THE NATION THE AMOUNT OF PEACE NEEDED FOR REVIEW. HE WAS
       Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 46 of 57


                                                                             46


INVESTIGATED FOR 2 YEARS AND WAS GUILTLESS, HE WARNED AGAINST AMERICAN

MISTAKE WITHOUT JOE BIDEN HUNTER INVESTIGATION IN UKRAINE BECAUSE HE IS

THE COMMANDER IN CHIEF AT THE TIME THE ALLEGATION CAME TO HIS NOTICE

WHICH IS HIS JOB TO FIND WRONG DONE TO THIS NATION AS PRESIDENT EVEN IF HE

WAS NOT A CANDIDATE OR EVEN IF IT WAS NOT JOE BIDEN IT WAS HIS ENDOWED

RESPONSIBILITY TO PROTECT THIS NATION AND TO ORDER INVESTIGATION ON ANY

CONDUCT OF INTEREST BROUGHT TO HIS TABLE AS A PRESIDENT NOTHING IN OUR

LAW SAYS HE HAS TO RELINQUISH HIS DUTY BECAUSE HE IS RUNNING FOR OFFICE OR

TO NOT INVESTIGATE NOR SPEAK WITH OTHER PRESIDENTS NO AMERICAN HAS THAT

LAW STATED IT WILL ALSO BE WRONG TO IGNORE THESE TERRIFYING ALLIGATIONS

AND MAKE THE SOCIETY CHOOSE A PERSON UNTRUSTWORTHY FOR THE ROLE OF A

PRESIDENT. THE PRESIDENT MAKES DIPLOMATIC CHOICES WITH OTHER NATIONS

INCLUDING NEGOTIATIONS WITH OTHER LEADERS OUTSIDE OF THIS NATION BUT IT IS

USED AS IF THE CRIME WAS NOT IMPORTANT AND A PERSON DOING HIS JOB SHOULD BE

HELD RESPONSIBLE FOR ANOTHER PERSON'S TREASONOUS ENCOUNTER BRIBRY,

CORRUPTION AND MISUSE OF OFFICIAL CAPACITY SINCE JOE BIDEN CASE

INCONNECTION WITH UKRAINE AND HIS SON COULD HAVE HELPED VOTERS TAKE

STAND ON THEIR VOTING CHOICES BUT CONGRESS IGNORED SUCH ATROCITY AND

FORCED THE SOCIETY TO WRONG CERTIFICATION, INAUGURATION AND LEADERSHIP

TENOR THAT IS WRONG AT THE HELP OF THE DEFENDANT NANCY PELOSI AND

MICHAEL PENCE WHO HAD PRIOR KNOWLEDGE OF THESE ALLEGATIONS.       I   AM

SOLIFYING MY CASE AGAINST THESE DEFENDANTS WITH THIS TEXAS ENCOUNTER

EXHIBIT WE ARE NOT GOING TO ALLOW THIS TO BE TRANSFERRED TO THE FUTURE OF
       Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 47 of 57


                                                                                47


AMERICA AND SOCIETY SHOULD FIRE ALL CONGRESS MEMBERS THAT DEFRAUDED

THEM BY CERTIFYING 2020 ELECTION TO THE DETRIMENT OF THIS NATION AND

APPOINT AN INTERIM OF WILLING CANDIDATES AS COURT ORDERS TO ENABLE THEM

MOVE ON WITHOUT FEAR OF BETRAYAL




MY CONTRIBUTION IS BROUGHT IN GOOD FAITH AS I AND THE SOCIETY HAS MADE

GOOD EFFORT TO CORRECT THINGS CAUSED BY THE US CONGRESS UNDER THE

DEFENDANTS IN THIS SUIT.

EXHIBIT #2A




11

PERSONAL REQUEST #1:

ON OR ABOUT   1/6/2 1 I CHIOMA OKORO PLAINTIFF   IN THIS SUIT TESTIFY THAT I MADE

GOOD FAITH EFFORT TO STOP THE ERROR CREATED BY THE DEFENDANT         #1   BY

CONTACTING HER OFFICE AND A STAFF RECEIVED MY MESSAGE ASKING FOR HER TO

UNDERSTAND THE DANGER IN HER ACTION AND FURTHER REQUESTED THAT SHE

MAKE EFFORT TO CALL SO   I   CAN DISCUSS WITH HER THE DANGER FACING THE
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 48 of 57


                                                                                              48


CIRCUMSTANCES I DID NOT HEAR FROM NANCY PATRICIA PELOSI AT ALL TO INFORM

HER ON POSSIBLE ALTERNATIVE TO AVOID ERROR AND DANGER IF NECESSARY. MY

TESTIMONY ON THIS ISSUE WILL BE DISCOVERED FROM MY PHONE CALL TYO HER

OFFICE THE PROBLEM IS NOT JUST THE LACK OF PROFEIENCY BUT THE ARROGANT OF

THIS FELLOW WHO THINKS SHE HAS ALL AMERICAN ADULTS IN HER POCKET IGNORS

CONSTITUTENTS AND CITIZENS REQUEST AND HAS SINCE TAKING OFFICE HAS CAUSED

SEVERAL GOVERNMENTAL CHAOS FROM DISRUPTION OF CONSTITUTIONAL GROUNDS

BY HER PREDISESSORS TO CORRUPTION ROTATING WITHIN MEMBERS OF THE

CONGRESS USING FAMILY MEMBERS AND REGULAR AVENUE TO BRIBERY AND BUYING

CORRUPT DONATIONS CALLING IT INTERGOV ERNMENTAL AND LOBBY WHICH HAS NO

SCHOOL OF THOUTS OR SCOLARLISTIC THEORY ON HANDLING THE GOVERNMENT

SERVICE BUT IS VERY COMMON AMONG CONGRESS MEMBES UNDER THIS DELINQUENT

INDIVIDUAL WHO SUPPRESSES THE GOVERNMENT FOR PERSONAL GREED AND

ENCOURAGES all    others to engage in these outrageousness of corrupting congress duty

using bribery and corruption her son in-law was the master mind according to my sources

as a trend analyst sent by someone which I was not a direct witness however he was

involved in the so called white house riot and was not mentioned in the footage, antifa or

anywhere else. my message to this court is to all investigation and connections to the riot

claims to determine if it was mostly staged to discredit the complainant candidate as the

focus was all false allegations on what he did and not do whereas the stage point of this

error and damages are occluded by this very corrupt driving individual. I also meant to

inform her on my phone call to be prepared to stand as interim president as the law

demands in this type of circumstance with questionable election until investigation which
            Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 49 of 57


                                                                                             49


usually takes two years maximum and then the accurate president Biden or Trump after

wards will regain the lost two years, but America will be correct in her democratic election.

i   also wanted to request if i can send my design on political dispurte which i introduced to

the state oftexas as a design methodology trend analyst specialist I designed process of

dispute solution called POLITICAL ARMWRESTLING TENOR HOLD (PATH)               IN WHICH THE

RIGHT ARM BEND BECOMES THE PERSON IN OFFICE WHICH IS THE SITTING OFFICIAL

AND THE LEFT ARM BEND IS THE NON SITTING OFFICIAL AND PRORETED DUTY SHARE

WILL BE 70% WHILE 20% IS SHARED RIGHT AND LEFT RESPECTIVELY AND THE COURT

HAS DUTY TO ASSIGN THE 10% TO EITHER UNTIL INVESTIGATION STOPS AND RECORD

IS NOTED ABOUT WHO THE ACTUAL WINNER IS TO START THE                 100% DUTY THE LEFT

ARM BEND INDIVIDUAL IS PAID BUT DO NOT HAVE PERMISSION TO OTHER ASPECTS OF

PRIVILAGES LIKE HOUSING, NATIONAL SECURITY IF PRESIDENT OR GOVERNOR OF A

STATE IN THAT SITUATION BUT THE LEFT ARM BEND IF IS DECLARED A WINNER IS

INUGRATED WHILE THE RIGHT BEND LEAVES OFFICE MORE DESENT APPROACH TTHAN

THE ERROR I INTENDED TO TALK WITH HER TO SEE THE DAMAGING PATH OF THE

DECISION SHE MADE AND THERE WHERE OTHER ALTERNATIVE TO PUBLIC

EXCITEMENT IN THIS AGE OF TECHNOLOGY LIKE I ARGUED.

EXHIBIT #2B

EXHIBIT

THIS WAS ONE OF THE MESSAGES I SENT TO PRESIDENT TRUMP WHEN I WAs

conducting research on coronavirus one year ago that I sent to the library of congress for

congress and other officials to view a baseline prior solution. I ALSO KEPT CONTACT WITH

IMPORTANT SUGGESTIONS LIKE           I   MADE TO OTHER PRESIDENTS BEFORE HIM AND NOW
            Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 50 of 57


                                                                                                 50


WITH JOE BIDEN. THEY ALL LISTENED WITH EXCEPTION OF OBAMA                  I   TRIED TO INFORM

ON ISIS AND HOW DELICATE THE MATTER COULD BE TO AMERICAN MUSLEMS WHO ARE

CITIZEN    I   ALSO COUNTED ON HIM ON CITIZEN GENTRIFICATION AND IMMIGRATION

SITUATION OF TEXAS HE RETURNED MY CALL BUT USED VERY LITTLE VALUABLE

VIRTUES.

 I   finally have a way to contact you. My reason to talk to you today is to thank you for the

effort you have made so far to keep the nation peaceful in times of trouble. This safe

keeping moment is a big wake up time for all of us to heal our nation and to heal our

individual hearts towards God. This nation stands a better chance to be better judged than

any other country but we have to focus on that and you continue to encourage Americans

to turn their attention to God. As a political science major I am working on intermediary

remedies to convert 19 and my focus is on retaining a stronger health care team to combat

this illness. I designed a more effective breathing apparatus which I will send to you to

invent that the illness intensifies. I am looking at ways to find better precaution steps for

the entire nation so people can go back to work organized with confidence and other

needed areas like free healthcare for anyone that is suspected to be sick by COVID 19. I will

be contacting you with an intermediary solution tomorrow.

shalom May peace of god be with you
       Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 51 of 57


                                                                               51




12

PERSONAL REQUEST #2:

DEFENDANT #2 MICHAEL RICHARD PENCE   I   PLANTIFF CHIOMA OKORO SENT HIM A

MESSAGE THROUGH WHITEHOUSE EMAIL SPECIFICALLY ASKING HIM TO BE MINDFUL

OF THE IMMINENT DANGER THAT MAY OCCUR ON THE 6TH OF JANUARY AND     I   ALSO

REQUESTED THAT HE CONSIDER GETTING CITY PERMIT TO SECURE THE WHITEHOUSE

CAPITAL AND FIND ALL THE CORRECT ORDINANCES INCLUDING INVITING MILITARY

INSTEAD OF POLICE AS THE SOCIETY AND PUBLIC ARE MORE LIKELY TO HONOR THE

PRESENCE OF THE MILITARY AND MAY BE IN CONFLICT WITH THE POLICE. I ALSO

INSTRUCTED TRUST THAT HE KNEW THAT THE 2020 ELECTION HAS DISCREPANCIES

AND WANTED HIM TO STAND ON THAT LEGAL MERIT TO AVOID PUBLIC EXCITEMENT

UNTIL INVESTIGATION PROVED THE WINNER ACCURATELY I INFORMED HIM IT WAS

THE RIGHT THING TO DO AND THAT IT WILL COST LESS HASSLES AND PAIN THAN NOT.

IT WAS RETURNED THAT WHITE HOUSE RECEIVED THAT MESSAGE IF HE GOT IT WAS

NOT TO MY KNOWLEDGE.

THE COURT CAN SEE WHERE I AM COMING FROM AND I MADE OTHER CONTRIBUTIONS

AND SUGGESTIONS ON THE OFFICIALS APPOINTED TO VARIED DUTIES AT THE TIME OF

THIS DAMAGES AND THE PRESIDENT TRUMP WAS HUMBLE ENOUGH TO THE AMERICAN

SOCIETY THAT I REPRESENT TO FOLLOW ALL THE INSTRUCTION EVEN WHEN IT WAS

NOT CONVENIENT AND HARD TO TAKE IN INCLUDING TO LEAVE THE WHITEHOUSE
       Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 52 of 57


                                                                           52


BUILDING WITH HIS FIRST LADY TO GIVE ROOM FOR PEACE HE ACCEPTED

IMMEDIATELY EVEN WHEN IT WAS OBVIOUS THERE WAS STOLEN ELECTION AND

WINNER FROM HIM UNTIL IT IS PROVEN OTHERWISE HE DID NOT CONCEDE TO THE

OUTCOME BECAUSE HE MADE COMPLAINT ABOUT THE STOLEN OR RATHER SWINDLED

ELECTION OUTCOME AGAINST HIM BUT HE COMPLIED TO THE PUBLIC REQUEST TO

WAIT. NOW WE HAVE SEEN THAT THINGS ARE NOT BETTER FOR ALL AMERICANS 100

DAYS OF JOE BIDEN OFFICE AND WE ARE INSISTING ON THE CORRECT PRESIDENT TO BE

ENTHRONED OR WSORN INTO OFFICE UNLESS INVESTIGATION IN ALL COUNTIES

DETERMINED CLEAR AND SQUARED CLEAN ELECTION WHICH IN TEXAS IT WAS NOT

CORRECT AS LATE COUNT CONTINUED FROM 3RD OF JANUARY THROUGH 10TH OF

GENUARY AND WAS NOT INCLUDED IN THE NATIONAL ACCOUNT OTHER STATES HAS

MORE AVARECIOUS FRAUDLENT DISPOSITION DISPLAYED THE ONE THING AMERICAN

VOTERS ARE SURE IS THE UNTAMPERED 74 MILLION VOTES ACRUED TO DOLNALD

TRUMP THAT WAS NOT INTO DISPUTER OR ALLIGATIONS WHICH IS EXPECTED TO BE

THE LEADING WINNER BASE ON MY STUDY OF TRND IN WHICH ANY CANDID ATE THAT

HAS ABORTION, RELIGOUS DISCREDIT OR PLANS TO INCRESE TAXES AID FOREIGN

COUNTRIES AT THIS ELECTION IS UNLIKELY TO WIN AMERICAN ADULTS HAS THEIR

MINDS MADE DURING CAMPAIGN, DEBATE AND INTOREGATIONS OF MEDIA THIS IS

REGULAR TREND OBSERVATION AND JOE BIDEN WAS OPOSIT TO THAT REQUIRED

DISPOSITION AND THE ACT OF RIGGING AND FRAUD IS LIKELY TO GET 79 MILLION

AMERICAN ADUALTS TO YEILD OR SOCUMB TO THAT IN TIME OF CORONAVIRUS THE

COURT SHOULD FIND IT TO THE BEST INTEREST OF THE US SOCIETY TO ALLOW THE

MERIT OF LAW AS DEEM SAFER AND BEST WITH THESE EXHIBITS AS FORETOLD
       Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 53 of 57


                                                                            53


KNOWLEDGE OF THE DEFENDANT #2 MIKE PENCE WHO ACKNOWLEDGE POSSIBILITY

OF FRAUD AND RIGGING THAT HE AGREED TO BEFORE THE 6TH OF JANUARY AND TO

ALLOW HIM TO CAUSE THIS MUCH DAMAGES IS NEGLECTFUL BEHAVIOR TRYIBG TO

OVER THROW A GOVERNMENT BY CONCEEDING TO WRONG

ARGUMENT ON EXHIBIt PERSONAL REQUEST #1 & #2




13

PERSONAL REQUEST #1 & #2

BOTH DEFENDANT #1 AND DEFENDANT #2 HAD A GOOD CHANCE THROUGH

INSTRUCTION   I   EXPLAINED TO AVOID MURDER, TREASON AND LABELLING OF THE

SOCIETY WITH STIGMA THEY DO NOT DESERVE TO PERPETUATE WRONG

CERTIFICATION OF ELECTION INVESTIGATION I WILL BELIEVE WILL REVEAL MORE

DURING PRODUCTION, DISCOVERY, TESTIMONIES AND EXHIBITS OF SUPPORTING

WITNESSES IN THIS INSORBODINATION FOUND IN THE ACTIVITIES OF CONGRESS ON

6TH JANUARY 2020. THE WINNER OF ELECTION 2020 IS DOLNALD JOHN TRUMP UNLESS
          Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 54 of 57


                                                                                            54


INVESTIGATION PROVES OTHERWISE AND AS A CITIZEN OF UNITED STATES OF

AMERICA HE SHOULD BE INCLUDED IN THE MERIT OF THE CONSTITUTION WHICH THE

SOCIETY SEEK FROM THE COURT TODAY.




I   CHIOMA OKORO STANDS TO TESTIFY THAT MY ACTIONS IN BRINGING THIS SUIT IS THE

RIGHT THING TO DO AND ALSO TO PROVE THAT ATTEMPTS BY ME BEFORE DURING AND

AFTER CONGRESSIONAL ERROR SUBSEQUENTLY HAS BEEN SUPPORTIVE OF THE

CURRENT ADMINISTRATION IN SENDING MESSAGES THROUGH WHITE HOUSE EMAIL

THE COURT IS PERMITTED TO VIEW INPUT SENT MESSAGES AT

celeri O122@gmaiLcom WAS TANGIBLE TO STOP CONGRESSIONAL ERROR BUT WAS

IGNORED AND MY GOOD FAITH PURSUIT IS cieleri0122@gmai1.com following information

on name, address, state and city TO RETAIN TRUSTED DEMOCRATIC ELECTION IN OUR

GOVERNMENT IN THIS GREAT NATION USA. The court has the opportunity to look into

democratic elections and restore the nation to trust within democratic elections and hold

accountable unfit officials, drawing this country to ruines.
         Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 55 of 57


                                                                               55




14

TABLE OF CONTENT 6TH JANUARY, 2021 CONGRESS #5

NO.     SUBJECT               CONTENT

PAGE                                                 FROM         TO




1.EXHIBITION BEFORE AND AFTER     PERSONAL TESTIMONY AND EXPERIENCE

EXHIBIT#1                     PAGE#     PAGE




2. PERSONAL EXPERIENCE #1A:     USA ELECTION

DISTURBANCE                                         PAGE   #   PAGE #




3. PERSONAL EXPERIENCE

#1B     REQUEST:                                                        PAGE

#     PAGE#



4. PERSONAL REQUEST

#1:      PLAINTIFF                                                        PAG

E#     PAGE#
          Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 56 of 57


                                                                              56




5. PERSONAL REQUEST #2:        DEFENDANT

#2                                                        PAGE#    PAGE#



6. PERSONAL REQUEST #1 & #2        ARGUMENT ON

EXHIBIt                                                 PAGE#    PAGE#



7. CASE

STYLE           INTRODUCTION

          PAGE#   PAGE#



8. CONGRESSIONAL ERRORS            ARGUMENT

#1                                                       PAGE#     PAGE#



9. LEGAL ERROR CITED        ABRIDGEMENT ARGUMENT #2, #3,

#4                                            PAGE#   PAGE#




10. US House Committee on Ethics    PROCEDURAL

CONDUCT                                                 PAGE#     PAGE#




11. PRAYER:             TO THE
          Case 1:21-cv-00504-LY-AD4 Document 5 Filed 06/10/21 Page 57 of 57


                                                                              57


JUDGE                                                           PAGE#     PAGE

#




12. CERTIFICATE OF SERVICE       SUMMON

ADDRESS                                                PAGE#     PAGE#



13. NOTARY PUBLIC            LEGAL

BINDING                                                        PAGE#     PAGE#




                                                                 %4S7         7/c2
